Per Owriam:

It was decided in C. K. & W. Rld. Co. v. Evans, ante, p. 94, 21 Pac. Rep. 216, that—
“ The plaintiff must conform strictly with the provisions of the statute, and cannot bring anyone in as a defendant, or proceed against any person, other than the officers named in the statute; nor can any matter be litigated in such special proceeding except the mere question of contesting the validity of such election.”
Under that authority, the order and judgment of the district court must be affirmed.